—Appeal from a decision of the Workers’ Compensation Board, filed June 29, 1978, which disallowed a claim for death benefits under the Workers’ Compensation Law. Claimants, decedent’s widow and their three children, appeal the board’s decision that the presumption against suicide had been overcome by substantial evidence to the contrary and "that decedent’s death was due to a deliberate act with personal reasons, designed to end his own life, or, with indifference to such outcome.” We cannot say, as a matter of law, that the board erred in its determination. Although there is a strong presumption against suicide, it is a question of fact for the board and we cannot substitute our opinion for that of the board when there is substantial evidence, as here, on which the board has based its determination. Decision affirmed, without costs. Greenblott, J. P., Sweeney, Staley, Jr., Mikoll and Herlihy, JJ., concur.